FILED
                            NOT FOR PUBLICATION                               MAR 06 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JIMIT H. MEHTA, an individual,                   No. 11-55701

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00944-JLS-
                                                 WVG
  v.

WELLS FARGO BANK, NA, an entity of               MEMORANDUM*
unknown form; WELLS FARGO HOME
MORTGAGE, INC.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                       Argued and Deferred January 11, 2013
                          Resubmitted January 18, 2013

                                 Pasadena, California

Before:        O’SCANNLAIN and W. FLETCHER, Circuit Judges, and
               KORMAN, Senior District Judge.**



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
      Appellant Mehta appeals the dismissal of his promissory estoppel and

misrepresentation claims against Defendant Wells Fargo. We have jurisdiction

under 28 U.S.C. § 1291 and we affirm.

      We review de novo a dismissal for a failure to state a claim under Rule

12(b)(6). Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). A complaint must

provide sufficient factual allegations to “state a claim for relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility

requires facts that “allow the court to draw a reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

      The district court properly held Mehta’s claimed reliance to be implausible.

Given the short time frame between the promise and the foreclosure date, it is not

plausible that Mehta would have pursued the claimed avenues of relief. Thus, for

the reasons set forth by the district court, we uphold the dismissal.

      We deny the motions to strike and for judicial notice as moot.


AFFIRMED.




                                            2